PER CURIAM.
Appellant was charged by information with five counts of forgery and five counts of grand theft, second degree. He was found guilty by the jury of forgery on all counts and not guilty of grand theft on all counts.
Appellant was sentenced to thirty months in the state penitentiary on each of the forgery counts, each to run concurrently.
In this appeal appellant contends that the trial court erred in (1) failing to grant a judgment of acquittal; (2) failing to grant appellant’s Motion to suppress evidence derived from electronic surveillance; and (3) in ruling that the evidence was sufficient to support the jury’s verdict of conviction.
We have carefully considered appellant’s contentions in light of the record, briefs and argument of counsel, and have concluded that no reversible error has been demonstrated. Rodriquez v. State, 297 So.2d 15 (Fla.1974); Franco v. State, 376 So.2d 1168 (Fla. 3d DCA 1979); Hudson v. State, 368 So.2d 899 (Fla. 3d DCA), cert. denied 378 So.2d 345 (Fla.1979); State v. Buffa, 347 So.2d 688 (Fla. 4th DCA 1977); Jones v. State, 343 So.2d 921 (Fla. 3d DCA), cert. denied 352 So.2d 172 (Fla.1977); Abbott v. State, 334 So.2d 642 (Fla. 3d DCA 1976), cert. denied 345 So.2d 420 (Fla.) cert. denied 431 U.S. 968, 97 S.Ct. 2926, 53 L.Ed.2d 1064 (1977); Marshall v. State, 321 So.2d 114 (Fla. 1st DCA 1975).
Therefore, the judgment and sentence are affirmed.
Affirmed.